705 N.W.2d 685 (2005)
474 Mich. 917-18
People
v.
Bartholomew.
No. 128524.
Supreme Court of Michigan.
November 9, 2005.
Application for Leave to Appeal.
SC: 128524, COA: 259196.
On order of the Court, the application for leave to appeal the January 25, 2005 order of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Drohan (Docket No. 127489) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.